DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, 19, and 20 in the reply filed on 5/25/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 19 recites, “A machine-readable medium including instructions which, when read by a machine, cause the machine to control operations… the operations comprising, at least: 
arranging an edge of the substrate of metallic material next to an edge of the substrate of ceramic material.”  However, the specification does not disclose any machine that is capable of performing the arranging nor does it even disclose any steps such a device must take to accomplish the task.  Such complex machines which have widely differing characteristics and which must be precisely coordinated with other complex machines require more than a mere mention to enable one of ordinary skill in the art.  Thus, the lack of direction and the breadth of the possibilities do not enable one to make and/or use the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9 are rejected under 35 U.S.C. 102a1 as being anticipated by Okamura et al. (US 6,739,495 B2) as applied to claim 1 above.
Regarding claim 1, Okamura discloses:
A method for joining a substrate of metallic material to a substrate of ceramic material [3:29-31, 4:42-60, 6:48-53, figures 2-3 and 7], the method comprising: 
arranging an edge of the substrate of metallic material [member (4, 7)] next to an edge of the substrate of ceramic material [member (5, 13); see figures 2-3 and 7]; 
advancing a spinning engagement element [pin portion (2)] of a friction stir welding tool through an edge zone of the substrate of metallic material located adjacent the edge of the substrate of metallic material, thereby to form a friction stir weld [FSW] between the substrate of metallic material and the substrate of ceramic material [4:42-60, 6:48-53].
Regarding claim 2, Okamura discloses:
wherein advancing the spinning engagement element of the friction stir welding tool through the edge zone of the substrate of metallic material further comprises advancing the spinning engagement element through the edge zone of the substrate of metallic material without touching, by the engagement element, the edge of the substrate of ceramic material [abstract, figures 2-4 and 7].
Regarding claim 3, Okamura discloses:
wherein arranging the edge of the substrate of metallic material next to the edge of the substrate of ceramic material includes placing the respective edges in physical contact with one another [the members have abutment surfaces (6) which means they are in physical contact].
Regarding claim 4, Okamura discloses:
wherein arranging the edge of the substrate of metallic material next to the edge of the substrate of ceramic material includes leaving a gap between the respective edges of the substrate of metallic material and the substrate of ceramic material, the width of the gap sized to allow metallic material softened by the passing of the spinning engagement element to bridge the gap to connect with the edge of the substrate of ceramic material [There is inherently a gap between the abutted members since they are two separate members.  Alternatively, figures 2-4 and 7 show a gap between the members].
Regarding claim 5, Okamura discloses:
further comprising causing the spinning engagement element to rotate at a rotational speed in the range of 200-2500 revolutions per minute (RPM) while the spinning engagement element advances through the edge zone of the substrate of metallic material [4:47-54].
Regarding claim 6, Okamura discloses:
further comprising causing the spinning engagement element to advance through the edge zone of the substrate of metallic material at a linear speed in the range of 10-300 millimetres per minute (mm/min) [4:47-54].
Regarding claim 9, Okamura discloses:
wherein the metallic material is aluminum [paragraph spanning columns 2 and 3].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al. (US 6,739,495 B2).
Regarding claim 7, Okamura does not teach:
further comprising causing the spinning engagement element to exert a compressive force in the range 2-40 Kilo-Newtons (KN) on the substrate of metallic material while the spinning engagement element advances through the edge zone of the substrate of metallic material.
However, welding axial pressure is a FSW parameter that necessarily affects heat input and the ability of the tool to stay in the material during welding.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the claimed range in order to FSW, minus any unexpected results 
Regarding claims 19 and 20, Okamura does not teach:
A machine-readable medium including instructions which, when read by a machine, cause the machine to control operations in a method for joining a substrate of metallic material to a substrate of ceramic material, the operations comprising, at least: 
arranging an edge of the substrate of metallic material next to an edge of the substrate of ceramic material; and 
advancing a spinning engagement element of a friction stir welding tool through an edge zone of the substrate of metallic material located adjacent the edge of the substrate of metallic material, thereby to form a friction stir weld between the substrate of metallic material and the substrate of ceramic material.
wherein the operations further comprise advancing the spinning engagement element of the friction stir welding tool through the edge zone of the substrate of metallic material without touching, by the engagement element, the edge of the substrate of ceramic material.
However, as noted above Okamura teaches steps of arranging, advancing and engaging.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to program a machine-readable medium with the Okamura steps in order to automate the process.  
Claims 1-7, 9, and 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al. (US 6,739,495 B2) in view of Fukumoto et al, (JP 2007-313550 A).  The following applies should the applicant prove that Okamura does not specifically disclose a ceramic material is directly welded to a metallic material.  
Regarding claim 1, Okamura teaches:
A method for joining a substrate of metallic material to a substrate of different material [3:29-31, 4:42-60, 6:48-53, figures 2-3], the method comprising: 
arranging an edge of the substrate of metallic material [member (4)] next to an edge of the substrate of different material [member (5); see figures 2-3]; 
advancing a spinning engagement element [pin portion (2)] of a friction stir welding tool through an edge zone of the substrate of metallic material located adjacent the edge of the substrate of metallic material, thereby to form a friction stir weld [FSW] between the substrate of metallic material and the substrate of different material [4:42-60].
Okamura does not specifically teach: 
the different material is ceramic.
However, Okamura does teach the different material maybe ceramic; 3:29-31.
Fukumoto teaches FSW Al member to ceramic member wherein the members are put into contact and the FSW tool is inserted into the Al member only during the welding; abstract, Best-Mode section, and the figure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that Okamura member (5) may be a ceramic material in order to make the desired weldment.  The claim would have been obvious because a particular technique, i.e. “welding aluminum directly to ceramic”, was recognized as part of the ordinary capabilities of one skilled in the art.  Accordingly, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to an anticipated success, it is likely the product not of invention but of ordinary skill and common sense.”  Thus, the claim would have been obvious because a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success and/or predictable results.
Regarding claim 2, Okamura teaches:
wherein advancing the spinning engagement element of the friction stir welding tool through the edge zone of the substrate of metallic material further comprises advancing the spinning engagement element through the edge zone of the substrate of metallic material without touching, by the engagement element, the edge of the substrate of ceramic material [abstract, figures 2-4].
Fukumoto also teaches this as noted above.
Regarding claim 3, Okamura does not teach:
wherein arranging the edge of the substrate of metallic material next to the edge of the substrate of ceramic material includes placing the respective edges in physical contact with one another.  
Fukumoto teaches FSW Al member to ceramic member wherein the members are put into direct contact; abstract, Best-Mode section, and the figure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to place the Okamura members in direct contact because this is a known option.  
Regarding claim 4, Okamura teaches:
wherein arranging the edge of the substrate of metallic material next to the edge of the substrate of ceramic material includes leaving a gap between the respective edges of the substrate of metallic material and the substrate of ceramic material, the width of the gap sized to allow metallic material softened by the passing of the spinning engagement element to bridge the gap to connect with the edge of the substrate of ceramic material [see figures 2-4].
Should the applicant argue that the Okamura members are in contact then there is inherently a gap between the abutted members since they are two separate members.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the members do not need to be in physical contact as long as the gap between the pieces is small enough to contain the plasticized metal as it is released from the FSW tool.    
Regarding claim 5, Okamura teaches:
further comprising causing the spinning engagement element to rotate at a rotational speed in the range of 200-2500 revolutions per minute (RPM) while the spinning engagement element advances through the edge zone of the substrate of metallic material [4:47-54].
Regarding claim 6, Okamura teaches:
further comprising causing the spinning engagement element to advance through the edge zone of the substrate of metallic material at a linear speed in the range of 10-300 millimetres per minute (mm/min) [4:47-54].
Regarding claim 7, Okamura does not teach:
further comprising causing the spinning engagement element to exert a compressive force in the range 2-40 Kilo-Newtons (KN) on the substrate of metallic material while the spinning engagement element advances through the edge zone of the substrate of metallic material.
However, welding axial pressure is a FSW parameter that necessarily affects heat input and the ability of the tool to stay in the material during welding.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the claimed range in order to FSW, minus any unexpected results.
Regarding claim 9, Okamura teaches:
wherein the metallic material is aluminum [paragraph spanning columns 2 and 3].
Fukumoto also teaches this as noted above.
Regarding claims 19 and 20, Okamura does not teach:
A machine-readable medium including instructions which, when read by a machine, cause the machine to control operations in a method for joining a substrate of metallic material to a substrate of ceramic material, the operations comprising, at least: 
arranging an edge of the substrate of metallic material next to an edge of the substrate of ceramic material; and 
advancing a spinning engagement element of a friction stir welding tool through an edge zone of the substrate of metallic material located adjacent the edge of the substrate of metallic material, thereby to form a friction stir weld between the substrate of metallic material and the substrate of ceramic material.
wherein the operations further comprise advancing the spinning engagement element of the friction stir welding tool through the edge zone of the substrate of metallic material without touching, by the engagement element, the edge of the substrate of ceramic material.
However, as noted above Okamura in view Fukumoto teach the arranging, advancing, and engaging steps.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to program a machine-readable medium with the Okamura/Fukumoto steps in order to automate the process.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al. (US 6,739,495 B2) or Okamura et al. (US 6,739,495 B2) in view of Fukumoto et al, (JP 2007-313550 A) as applied to claim 1 above, and further in view of Dinda et al. (2014/0367452 A1).
Regarding claim 8, Okamura teaches:
further comprising providing an edge profile for at least one of the respective edges of the substrate of metallic material and the substrate of ceramic material [see figure 4]. 
Okamura does not teach:
wherein an angle of the edge profile matches or complements an angle of taper of the spinning engagement element in use.
Dinda teaches FSW dissimilar metal members wherein pin (32) of FSW tool (20) is tapered to match joint interface (30); see figure 6C.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Dinda tapered pin concept into Okamura in order to provide heat/stirring evenly along the joint interface.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KILEY S STONER/Primary Examiner, Art Unit 1735